DETAILED ACTION
The present application is a 371 national stage entry of PCT/US18/22714.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 27 are objected to because of the following informalities:  improper parenthesis.  Only reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 and 17-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “positive water solubility-maintained polysaccharides” in lines 2-3.  It is unclear what Applicant intends to impart on the polysaccharide by the preceding adjective.  It is moreover unclear how long solubility must be maintained to meet the claimed invention.  Because it is 
Claim 17 recites the limitation “positive water solubility maintained polysaccharides” in lines 2-3.  It is unclear what Applicant intends to impart on the polysaccharide by the preceding adjective.  It is moreover unclear how long solubility must be maintained to meet the claimed invention.  Because it is unclear how a “positive water solubility-maintained polysaccharides” differs from any other water-soluble polysaccharides, for purposes of Examination, the Examiner interprets this term to mean any water-soluble polysaccharides for the remainder of this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2012/0108472).
Claim 15. Wu discloses A loss prevention fluid comprising lost-circulation material, wherein the lost-circulation material comprises cellulosic material (Abstract; [0018]; [0019]). 

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (US 2005/0221994).
Claim 15. Xiang discloses A loss prevention fluid comprising lost-circulation material, wherein the lost-circulation material comprises cellulosic material (Abstract; [0003]; [0018]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0108472) in view of Weaver (US 9,290,687), further in view of Karcher et al. (US 2013/0087331).
Claim 1. Wu discloses A method for eliminating or reducing lost circulation from a well ([0018]), wherein the method comprises: introducing powder dissolved in water as a treatment fluid into at least a portion of the well ([0018]; [0019]), wherein the treatment fluid comprises: a) a lost-circulation material ([0018]); b) wherein the lost-circulation material comprises cellulose ([0019]); c) wherein the lost-circulation material is made from bio-degradable products ([0021]); …
Wu discloses that the lost circulation material may comprise any cellulosic material, including fibers or particles from softwood and/or hardwood ([0021]), but Wu does not explicitly disclose d) wherein the lost-circulation material has a specific gravity in a range from about 1.25 to about 1.5; e) wherein the lost-circulation material has a median particle size in a range from about 80 US Mesh to 110 Mesh value (0.177mm to 0.149 mm); and f) wherein the bulk density varies from 0.4 to 0.55 gm/cc.  
However, Weaver teaches wood-based loss circulation material useful in drilling fluid applications (Abstract; Col. 3, lines 25-33), wherein the material comprises sawdust or fiber (Col. 4, lines 37-54), and d) wherein the lost-circulation material has a specific gravity in a range from about 1.25 to about 1.5 (Col. 7, lines 24-28); …; and f) wherein the bulk density varies from 0.4 to 0.55 gm/cc (Col. 7, lines 15-22).  Therefore, it would have been obvious to one of ordinary skill in the art, before the 1, as taught by Weaver, in order to provide an inexpensive loss circulation material that easily mixes with a desired drilling fluid without significantly disassociating into its constituent particles, thereby allowing for fast addition of the loss circulation material that does not unduly delay the drilling process (Col. 3, lines 30-33; Col. 4, lines 1-7; Col. 7, lines 26-34). 
Moreover, Karcher teaches lost-circulation material useful in drilling fluids for eliminating or reducing lost circulation from a well (Abstract; [0013]), e) wherein the lost-circulation material has a median particle size in a range from about 80 US Mesh to 110 Mesh value (0.177mm to 0.149 mm) ([0024]; [0031]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the median size of the lost circulation material in Wu in the range from about 0.001 to 25.4 mm, as taught by Karcher, in order to optimize the size of the lost circulation materials such that the materials are selected based on an estimated fracture width to create an effective bridge or seal that eliminates the amount of liquid entering the formation via the wellbore ([0016]; [0019]).
Claim 2. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Wu further discloses wherein the lost-circulation material is comprised of at least 50% bast fiber cellulosic material ([0019]; [0021]).
Claim 5. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Karcher further teaches wherein the lost-circulation material has a median particle size in a range from 80 Mesh to 110 Mesh ([0024]; [0031]).  
Claim 6. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Wu further discloses that the cellulosic fiber may comprise from about 10% to about 80% of the total lost circulation material by mass ([0021]), but Wu does not explicitly disclose wherein the lost-circulation material is in a concentration of at least 1:10 liquor ratio of the loss prevention fluid.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the liquor ratio of lost circulation material within the drilling fluid in Wu to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Karcher further teaches wherein the lost-circulation material is in a concentration in a range of about 10% to 15% weight by volume of the loss prevention fluid ([0032]).
Claim 8. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Karcher teaches wherein the loss prevention fluid has a sealing time of less than 5 minutes ([0034]).
Claim 9. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Wu discloses wherein the loss prevention fluid is a drilling fluid ([0019]).  
Claim 11. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Karcher further teaches wherein the loss prevention fluid has a sealing pressure of at least 20 psi ([0031]).  
Claim 12. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Karcher further teaches wherein the loss prevention fluid has a sealing pressure of at least 100 psi ([0031]).   
Claim 13. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Karcher further teaches wherein the median particle size and the concentration of the lost-circulation material is selected such that the loss prevention fluid has a sealing pressure in a range of about 50 to about 100 psi (about 0.3 to about 0.7 MPa) ([0031]; [0032]).  
The method according to claim 13.  Karcher further teaches wherein the median particle size of the lost- circulation material is selected such that the loss prevention fluid has a sealing pressure at the bottom-hole pressure of the well ([0032]).  

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0108472) in view of Weaver (US 9,290,687), further in view of Karcher et al. (US 2013/0087331), as applied to Claim 1, and further in view of Xiang (US 2005/0221994).
Claim 3. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Wu further discloses wherein the lost-circulation material comprises: cellulosic material, a weighting agent ([0019]; [0022]; [0028]) and that the drilling fluid may comprise other additives, such as viscosifying agents, well known in the art to form to form oil-based, water-based, or synthetic oil-based drilling fluids ([0028]), but Wu does not explicitly disclose and positive water solubility-maintained polysaccharides.  However, Xiang teaches forming an effective circulation loss drilling fluid (Abstract) comprising weighting agents ([0017]), cellulosic fibers ([0018]) and water-soluble polymers, including, but not limited to, polysaccharides such as celluloses, starches, and/or gums ([0027] – [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the drilling fluid in Wu with a water-soluble polysaccharide, as taught by Xiang, in order to optimize the rheological and fluid loss control properties, such as viscosity, of the drilling fluid ([0026]).
Claim 4. Wu in view of Weaver, further in view of Karcher, and further in view of Xiang teach The method according to claim 3.  Wu discloses wherein the cellulosic material is comprised of bast fiber ([0021]), but Wu does not explicitly disclose bast fiber obtained from the xylem portion of a plant.  However, Wu does disclose fibers or particles from softwood and/or hardwood ([0021]).  Moreover, the MPEP § 2113(I) states "[E]ven though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Claim 10. Wu in view of Weaver, further in view of Karcher teach The method according to claim 1.  Wu discloses that the drilling fluid may comprise other additives, such as viscosifying agents, well known in the art to form to form oil-based, water-based, or synthetic oil-based drilling fluids ([0028]), but Wu does not explicitly disclose wherein the loss prevention fluid is a polysaccharide-based fluid.  However, Xiang teaches forming an effective circulation loss drilling fluid (Abstract) comprising weighting agents ([0017]), cellulosic fibers ([0018]) and water-soluble polymers, including, but not limited to, polysaccharides such as celluloses, starches, and/or gums ([0027] – [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the drilling fluid in Wu with a water-soluble polysaccharide, as taught by Xiang, in order to optimize the rheological and fluid loss control properties, such as viscosity, of the drilling fluid ([0026]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0108472).
Claim 16. Wu discloses The loss prevention fluid of claim 15, wherein the lost-circulation material is comprised of at least 50% bast fiber cellulosic material ([0021]).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0108472), as applied to Claim 16, in view of Xiang (US 2005/0221994).
Claim 17. Wu discloses The loss prevention fluid of claim 16.   Wu further discloses wherein the lost-circulation material comprises: cellulosic material, a weighting agent ([0019]; [0022]; [0028]) and that the drilling fluid may comprise other additives, such as viscosifying agents, well known in the art to form to form oil-based, water-based, or synthetic oil-based drilling fluids ([0028]), but Wu does not explicitly disclose and positive water solubility-maintained polysaccharides.  However, Xiang teaches forming an effective circulation loss drilling fluid (Abstract) comprising weighting agents ([0017]), cellulosic fibers ([0018]) and water-soluble polymers, including, but not limited to, polysaccharides such as celluloses, starches, and/or gums ([0027] – [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the drilling fluid in Wu with a water-soluble polysaccharide, as taught by Xiang, in order to optimize the rheological and fluid loss control properties, such as viscosity, of the drilling fluid ([0026]).
Claim 18. Wu in view of Xiang teach The loss prevention fluid of claim 17.  Wu discloses wherein the cellulosic material is comprised of bast fiber ([0021]), but Wu does not explicitly disclose bast fiber obtained from the xylem portion of a plant.  However, the MPEP § 2113(I) states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0108472) in view of Xiang (US 2005/0221994), as applied to Claim 18, further in view of Karcher et al. (US 2013/0087331).
Claim 19. Wu in view of Xiang teach The loss prevention fluid of claim 18.  Wu does not disclose wherein the lost-circulation material has a median particle size in a range from 80 Mesh to 110 Mesh.  However, Karcher teaches lost-circulation material useful in drilling fluids for eliminating or reducing lost circulation from a well (Abstract; [0013]), wherein the lost-circulation material has a median particle size in a range from 80 US Mesh to 110 Mesh value (0.177mm to 0.149 mm) ([0024]; [0031]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the median size of the lost circulation material in Wu in the range from about 0.001 to 25.4 mm, as taught by Karcher, in order to optimize the size of the lost circulation materials such that the materials are selected based on an estimated fracture width to create an effective bridge or seal that eliminates the amount of liquid entering the formation via the wellbore ([0016]; [0019]).
Claim 20. Wu in view of Xiang, further in view of Karcher teach The loss prevention fluid of claim 19.  Wu further discloses that the cellulosic fiber may comprise from about 10% to about 80% of the total lost circulation material by mass ([0021]), but Wu does not explicitly disclose wherein the lost-circulation material is in a concentration of at least 1:10 liquor ratio of the loss prevention fluid.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the liquor ratio of lost circulation material within the drilling fluid in Wu to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The loss prevention fluid of claim 20.  Karcher further teaches wherein the lost-circulation material is in a concentration in a range of about 10% to 15% weight by volume of the loss prevention fluid ([0032]).
Claim 22. Wu in view of Xiang, further in view of Karcher teach The loss prevention fluid of claim 21.  Karcher further teaches wherein the loss prevention fluid has a sealing time of less than 5 minutes ([0034]).  
Claim 23. Wu in view of Xiang, further in view of Karcher teach The loss prevention fluid of claim 22.  Wu further discloses wherein the loss prevention fluid is a drilling fluid ([0019]).  
Claim 24. Wu in view of Xiang, further in view of Karcher teach The loss prevention fluid of claim 23.  Wu discloses that the drilling fluid may comprise other additives, such as viscosifying agents, well known in the art to form to form oil-based, water-based, or synthetic oil-based drilling fluids ([0028]), but Wu does not explicitly disclose wherein the loss prevention fluid is a polysaccharide-based fluid.  However, Xiang teaches forming an effective circulation loss drilling fluid (Abstract) comprising weighting agents ([0017]), cellulosic fibers ([0018]) and water-soluble polymers, including, but not limited to, polysaccharides such as celluloses, starches, and/or gums ([0027] – [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the drilling fluid in Wu with a water-soluble polysaccharide, as taught by Xiang, in order to optimize the rheological and fluid loss control properties, such as viscosity, of the drilling fluid ([0026]).
Claim 25. Wu in view of Xiang, further in view of Karcher teach The loss prevention fluid of claim 24.  Karcher further teaches wherein the loss prevention fluid has a sealing pressure of at least 20 psi ([0031]).  
Claim 26. Wu in view of Xiang, further in view of Karcher teach The loss prevention fluid of claim 25.  Karcher further teaches wherein the loss prevention fluid has a sealing pressure of at least 100 psi ([0031]).  
The loss prevention fluid of claim 26.  Karcher further teaches wherein the median particle size and the concentration of the lost-circulation material is selected such that the loss prevention fluid has a sealing pressure in a range of about 50 to about 100 psi (about 0.3 to about 0.7 MPa) ([0031]; [0032]).  
Claim 28. Wu in view of Xiang, further in view of Karcher teach The loss prevention fluid of claim 27.  Karcher further teaches wherein the median particle size of the lost-circulation material is selected such that the loss prevention fluid has a sealing pressure at the bottom-hole pressure of the well ([0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yakovlev et al. (US 2018/0044569); Rakitsky et al. (US 2012/0247763).
Yakovlev discloses well treatment composition, such as a drilling fluid, comprising water, water-soluble polymer such as polysaccharide, and cellulosic fibers (Abstract; [0018]; [0041]) and weighting agents ([0042]).
Rakitsky discloses microbial biomass from oleaginous microbes provides a cost-efficient, biodegradable additive for use in well-related fluids (Abstract), wherein the biomass comprises cellulosic materials ([0087]; [0161]) and water-soluble polysaccharides ([0162]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: 22 to 34 lb/ft3 = 0.35 to 0.54 g/cm3